942 F.2d 795
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alberto RAMIREZ, Defendant-Appellant.
No. 90-30113.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1991.*Decided Aug. 30, 1991.

Before TANG, REINHARDT and RYMER, Circuit Judges.


1
MEMORANDUM**


2
We affirm the denial of Ramirez's motion for return of property under Federal Rule of Criminal Procedure 41(e).   Criminal proceedings in this case were closed long before his motion was filed.   Furthermore, there has never been any claim that the property was illegally seized.   Whether or not his attorney had adequate notice of denial of his petition for administrative relief from the forfeiture action, the district court had no obligation to exercise equitable jurisdiction pursuant to Rule 41(e) as an alternative to remedies at law,  United States v. Elias, 921 F.2d 870, 873 (9th Cir.1990), under either the Customs Enforcement Provision of the Tariff Act of 1930, 19 U.S.C. §§ 1604-10, or the Tucker Act, 28 U.S.C. § 1491.


3
Furthermore, "[Federal] Rule [of Criminal Procedure] 54(b)(5) expressly provides that the Federal Rules of Criminal Procedure 'are not applicable to ... civil forfeiture of property for violation of a statute of the United States.' "   United States v. United States Currency $83,310.78, 851 F.2d 1231, 1233 (9th Cir.1988) (quoting Fed.R.Crim.P. 54(b)(5)).   Ramirez's money was seized and administratively forfeited when he did not declare it and made false statements to customs agents in violation of 18 U.S.C. 1001.   Thus, Rule 41(e) is not applicable in this case, and the motion was properly denied.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3